UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6302



JAMES WILLIAM PAYNE,

                                           Petitioner - Appellant,

          versus

WILLIAM L. SMITH, Warden; ATTORNEY GENERAL OF
THE STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CA-95-273-HAR)


Submitted:   July 2, 1996                  Decided:   July 26, 1996


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


James William Payne, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, Michelle Nicol Levister, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition.* We have reviewed
the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Payne

v. Smith, No. CA-95-273-HAR (D. Md. Feb. 20, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




    *
      As amended by Antiterrorism and Effective Death Penalty Act
of 1996, Pub. L. No. 104-132, 110 Stat. 1217.

                                2